Citation Nr: 0301948	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  01-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for subtotal 
gastrectomy with hypoglycemic episodes, diarrhea, and anemia, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for more than 20 years, and 
retired from active service in March 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 2000 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was the subject of additional evidentiary 
development undertaken pursuant to an April 2002 request by 
the Board therefor.


FINDINGS OF FACT

1.  The veteran is current in receipt of the maximum 
schedular evaluation that can be assigned for postgastrectomy 
syndromes.

2.  The veteran's service-connected disorder renders him 
unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for subtotal 
gastrectomy with hypoglycemic episodes, diarrhea, and anemia, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7308 (2002).

2.  The criteria for the award of TDIU benefits are  met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate claims for increased 
compensation for his subtotal gastrectomy and for TDIU 
benefits, by a statement of the case and a supplemental 
statement of the case.  In particular, he was advised as to 
what evidence was needed to establish entitlement to these 
benefits, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of all treatment cited by the veteran have been 
sought by VA; he has indicated that there is no relevant 
evidence that has not been associated with his claims folder.  
It is also noted that the Board undertook additional 
development of this claim, in the form of a VA examination 
that was accorded the veteran in September 2002.  

The Board recognizes that the veteran has not been 
specifically advised of the particular provisions of the 
VCAA, or of VA's obligations thereunder.  This failure, 
however, is immaterial, inasmuch as the decision herein in 
essence constitutes a full grant of benefits sought by him.  
Any failure to adhere to the requirements of the VCAA has not 
resulted in any detriment to his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to an increased rating for subtotal 
gastrectomy 
with hypoglycemic episodes, diarrhea, and anemia

Service connection for a subtotal gastrectomy was granted by 
VA in June 1970, effective as of February 1790.  A 60 percent 
rating for this disability has been in effect since that 
date.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).

The severity of postgastrectomy syndromes is ascertained by 
the application of the criteria set forth in Diagnostic Code 
7308 of the Schedule.  38 C.F.R. § 4.114, Diagnostic Code 
7308 (2002).  Under these criteria, the 60 percent rating 
that is currently in effect is the maximum rating that can be 
assigned under the Schedule.  A review of the Schedule does 
not reveal any other diagnostic criteria under which the 
veteran's symptoms could be accorded a higher evaluation.  
See 38 C.F.R. § 4.114, Diagnostic Codes 7307 through 7309 
(2002)

The Board must accordingly find that an evaluation greater 
than the 60 percent rating currently in effect is not 
appropriate.

III.  Entitlement to TDIU benefits

The veteran also contends, essentially, that his service-
connected subtotal gastrectomy renders him unemployable; that 
is, that he is unable to obtain and maintain a substantially 
gainful occupation as a result of this disorder.  Under the 
provisions of 38 C.F.R. § 4.16(a) (2002), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability is rated 
at least 60 percent disabling, and that, if there are two or 
more disabilities, they are rated on a combined basis as at 
least 70 percent disabling, with one disability rated at 
least 40 percent disabling.  

The veteran satisfies the requirements of 38 C.F.R. § 4.16(a) 
in that his only service-connected disability (his subtotal 
gastrectomy) is rated as 60 percent disabling.  Moreover, the 
medical evidence shows that this disability, and this 
disability alone, renders him unemployable.  The report of a 
September 2002 VA digestive conditions examination, 
undertaken in part to address specifically whether the 
veteran was unemployable due to this disorder, and only this 
disorder, indicates diagnoses to include status post 
gastrectomy for peptic ulcer disease with Billroth II 
anastomosis, severe dumping syndrome, and B12 deficiency; and 
that the veteran "is 100 [percent] disabled from the 
gastrectomy alone."  (Emphasis added.)

In brief, the evidence demonstrates that the veteran has been 
found on examination to be totally (100 percent) disabled as 
a result of his service-connected subtotal gastrectomy.  It 
follows that, since this disorder renders him totally 
disabled, he is precluded from obtaining and maintaining a 
substantially gainful occupation due to that disorder.  The 
Board accordingly finds that TDIU benefits are appropriate.


ORDER

An increased rating for subtotal gastrectomy with 
hypoglycemic episodes, diarrhea, and anemia, is denied.  
Entitlement to TDIU benefits is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

